I concur only in the result.
Where an attorney is under specific instructions, he is under a positive duty to carry them out or withdraw from the employment. Where such instructions are given before the employment is undertaken, he should be required to elect either to bind himself to perform the instructions according to their terms or to decline the employment altogether. In no event should an attorney be permitted to undertake the performance of specific duties and then exercise a judgment as to whether or not he will perform.
Here there is no occasion to hold or to intimate that an attorney may in his judgment decline to carry out specific instructions of the client. On the contrary, the letter in question not only revoked any prior instructions, but specifically vested the defendants as plaintiff's attorneys with discretion as to what action should be taken. They exercised that discretion correctly as a matter of law by deciding against taking any proceedings to obtain *Page 368 
a discharge in bankruptcy. The utter futility of attempting to obtain a discharge under the circumstances was apparent to them. They were in duty bound both as members of the bar and as the attorneys for plaintiff to refrain from asserting baseless claims and instituting futile proceedings. Consequently, under the circumstances, defendants were not liable for negligence as a matter of law.
MR. JUSTICE PIRSIG took no part in the consideration or decision of this case.